Hall, Justice.
In this case, we have just the converse of the question this day decided in the case of Rogers vs. Bennett.
Shirley was sued on a note for $18, given for the purchase of “Zell’s A B Guano.” He pleaded to that action that the guano was not tagged and branded as required by the statute. Upon the face of this note, he admitted in writing that each of the sacks containing guano was tagged and branded, although he and another swore on the hearing that the guano was put up in phosphate sacks that had been used and that had the phosphate brand on them. The justice, it seems, did not credit the account the witnesses gave of this matter, and awarded judgment in favor of the plaintiffs. From that judgment, without an appeal to a jury in the justice’s court,the defendant sued out a writ of certiorari, and the court dismissed the certiorari upon the ground that it was premature — that-there should have been an appeal to the jury in the justice’s court and a trial before the certiorari was brought.
That was a correct judgment, as shown by the cases *710cited in the foregoing case (Rogers vs. Bennett), and in the decision this day delivered in Rome R. R. Co. vs. Ransom. Ante, 705.
Judgment affirmed.